Citation Nr: 1210252	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for nerve damage of both lower extremities, including as secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1967 to March 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for nerve damage of both lower extremities, including as secondary to service-connected lumbosacral stain was remanded by the Board in August 2010 for further development of the evidence, an additional VA examination to ascertain whether there is a relationship between service-connected lumbosacral strain and the nerve damage of both lower extremities.  The requested development has been accomplished, and the case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of nerve damage of either lower extremity were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of nerve damage of either lower extremity in the years after service.  

3.  Chronic nerve damage of either lower extremity is not caused by any in-service event.

4.  Nerve damage of both lower extremities is not caused or permanently worsened by a service-connected disease or injury.  



CONCLUSION OF LAW

Chronic nerve damage of both lower extremities was neither incurred in nor aggravated by service, may not be presumed to have been incurred therein, and is not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A January 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently, in October 2010, pursuant to the Board's August 2010 remand.  38 C.F.R. § 3.159(c) (4) (2011). The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as other diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Nerve Damage of Both Lower Extremities

The Veteran claims service connection for nerve damage of both lower extremities.  His primary contention is that this is related to his service-connected lumbosacral strain.  

After review of the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not manifest an injury, disease, or chronic symptoms of nerve damage of both lower extremities during service.  In this regard, it is noted that the Veteran's STRs show that he was treated for lumbosacral strain while on active duty (for which service connection has been established), but that he had no complaints or manifestations of a neurologic disorder of either lower extremity during service.  The Veteran has not contended or presented evidence that he had chronic symptoms of nerve damage to the lower extremities during service.  For this reason, service connection on a direct basis is not warranted.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of nerve damage of both lower extremities in the years after service.  The post-service treatment records do not show lower extremity neurologic complaints, findings, diagnosis, or treatment until approximately 1987, many years following active duty.  

Post-service private treatment records document that the Veteran sustained low back injuries after service, which tends to weigh against a finding of continuous post-service symptomatology since service, and also tends to show post-service injuries that account for the contemporaneous post-service symptomatology and findings regarding the low back.  Several years after service, in November 1974, the Veteran sustained an injury of the low back when he was hit in the chest with a piece of steel.  At that time, the impression was probable irritation of the L5 rootlet from a degenerative, bulging, or incomplete ruptured L4-L5 disc.  Service connection for the residuals of a laminectomy was initially denied in a September 1975 rating decision.  

Also after service, in January 1986, the Veteran was diagnosed with disc herniation of the lumbar spine, but electrodiagnostic testing in November 1986 showed electromyograms and nerve conduction velocity testing of the lower extremities to be normal.  In October 1987, the Veteran had complaints of left leg numbness.  Treatment records continue to show intermittent complaints of leg numbness in the years after October 1987, which is many years after the Veteran's separation from active duty.  The absence of clinical treatment records for so many years after active duty is one factor that weighs against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The Board next finds that the weight of the evidence demonstrates that the Veteran's chronic nerve damage of both lower extremities is not shown to have been caused by any in-service event.  On VA examination by VA in March 2007, the Veteran reported that he had serious back problems starting in 1974 after an injury on the job.  He herniated his disc at that time and underwent a laminectomy.  He reported that he has had back pain continuously since that time, that is accompanied by some numbness and pain along the lateral side of both legs and numbness of the feet.  

Neurologic examination in March 2007 showed patchy decreased sensation in both legs and feet, but the response to sharp and dull stimulus was inconsistent.  The Veteran reported dull sensation on first testing, but sharp sensation on testing in the same area the second time.  Motor strength was there, with very poor cooperation in getting an effort.  The VA examiner stated that the Veteran required repetitive encouragement to give good effort.  Peroneals were 4/5 bilaterally.  There was some other hold and break weakness that was likely voluntary.  Babinski was negative.  

The diagnostic impression from the March 2007 VA examination was that the Veteran's current back problems were related to the herniated disc occurring in the post-service on-the-job injury.  The VA examiner indicated that the Veteran had some nerve damage due to the repetitive surgeries and postoperative scar tissue.  Private treatment records dated in 2009 include electrodiagnostic testing that showed bilateral L5 and S1 radiculopathy and assessments of lumbar herniated nucleus pulposus, surgically treated times three, and failed back syndrome.  These symptoms are not shown to be related to service.  

The Board finds that the weight of the evidence demonstrates that the nerve damage of both lower extremities is not shown to be related to a service-connected disease or injury.  The VA examiner in March 2007 rendered an opinion that the current back condition is unrelated to service-connected lumbar strain.  In April and October 2009 private treatment reports, the assessment was lumbar strain, chronic with bilateral lower extremity radiculopathy.  Neither the opinion nor the assessments provided the bases for these findings.  In order to definitively determine whether the Veteran's service-connected lumbosacral sprain was related to the development of the neurologic disabilities in each lower extremity, the Board ordered an additional VA examination.  

On October 2010 VA examination, the examiner rendered diagnoses of chronic lumbar strain and lumbar degenerative disc disease with chronic bilateral radiculopathy.  The examiner opined that, with regard to the lower extremity neuropathy this was not caused by or a result of the lower lumbar strain that was noted while the Veteran was on active duty, but was most likely caused by and a result of his (non-service-connected) herniated nucleus pulposus that occurred after discharge from military service.  The basis for this opinion was that the Veteran's STRs and claims file were reviewed, with several visits for lumbar pain without radicular components noted in any of the notes from these visits.  It was further noted that lumbar strain was a musculature phenomena and that there was no evidence of nerve impingement indicated in the STRs.  

As the October 2010 opinion provided a complete rationale for the conclusion reached, the Board gives greater weight to this opinion.  The radiculopathy was found to be solely related to the herniated nucleus pulposus and surgical treatments therefore, which were related to injury first sustained in 1974.  As the October 2010 opinion is given greater weight, the Board finds that the preponderance of the evidence is against service connection, on both a direct and on a secondary basis, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for nerve damage of both lower extremities, including as secondary to service-connected lumbosacral strain, is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


